PER curiam:.
The judgment appealed from is a general judgment for defendants. The cause was tried on a jury waiver submitting all matters of fact as well as of law to the court. There was no motion for judgment; neither is the evidence brought up by bill of exceptions.
In this state of the record, nothing is presented for review. Law v. United States, 266 U.S. 494, 45 S.Ct. 175, 69 L. Ed. 401; Fleischmann Const. Co. v. United States, 270 U.S. 349, 46 S.Ct. 284, 70 L.Ed. 624; Bank of Waterproof v. Fidelity & Deposit Co. (C.C.A.) 299 F. 478; Keith Lumber Co. v. Houston Oil Co. (C.C.A.) 257 F. 1; Heinz v. Commissioner (C.C.A.) 70 F.(2d) 461.
The judgment is affirmed.